This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 BOKF, N.A., d/b/a
 3 BANK OF OKLAHOMA, N.A.,

 4          Plaintiff-Appellee,

 5 v.                                                                            NO. 32,923

 6 GARON BODOR,

 7          Defendant-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 George P. Eichwald, District Judge


10 Leverick & Musselman LLC
11 Richard M. Leverick
12 Albuquerque, NM

13 for Appellee

14 Garon Bodor
15 Rio Rancho, NM

16 Pro Se Appellant
1                            MEMORANDUM OPINION

2 KENNEDY, Chief Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed, and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.



8                                        ____________________________________
9                                        RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 ___________________________
12 JAMES J. WECHSLER, Judge



13 ___________________________
14 J. MILES HANISEE, Judge




                                            2